          Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 1 of 14



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   JAMES M. BURNHAM
     Deputy Assistant Attorney General
 3
     GUSTAV W. EYLER
 4   Acting Director, Consumer Protection Branch
     JILL P. FURMAN
 5   Deputy Director
     JACQUELINE BLAESI-FREED
 6   Trial Attorney
     Consumer Protection Branch
 7
     U.S. Department of Justice
 8   P.O. Box 386
     Washington, DC 20044
 9   Telephone: (202) 353-2809
     Facsimile: (202) 514-8742
10   Email: Jacqueline.M.Blaesi-Freed@usdoj.gov
11   DAYLE ELIESON
     United States Attorney
12
     TROY K. FLAKE
13   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
14   Las Vegas, Nevada 89101
15   Attorneys for the United States
16
                                UNITED STATES DISTRICT COURT
17
                                       DISTRICT OF NEVADA
18

19    UNITED STATES OF AMERICA,                     )
                                                    )       Civil Case No: 2:18-cv-000283-JAD-PAL
20                                 Plaintiff,       )
                                                    )
21            v.                                    )       [Proposed] DEFAULT
                                                    )       JUDGMENT AND ORDER FOR
22                                                  )       PERMANENT INJUNCTION
      PATTI KERN, et al.,
                                                    )
23                                                  )
                                   Defendants.                    ECF Nos. 46, 48
                                                    )
24

25

26          Plaintiff, the United States of America, brought this civil action on February 15, 2018,
27   alleging defendants were engaging in an ongoing mail fraud scheme in violation of 18 U.S.C.
28   §§ 1341 and 1349 and seeking injunctive and other equitable relief under 18 U.S.C. § 1345. (See
                                                        1
          Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 2 of 14



 1   Dkt. No. 1.) This Court granted the United States’ ex parte application for a temporary

 2   restraining order on February 20, 2018, finding that (1) the United States likely could succeed in

 3   proving defendants are violating or are about to violate 18 U.S.C. §§ 1341 and 1349 by

 4   executing a scheme or artifice to defraud, or for obtaining money or property by means of false

 5   or fraudulent representations with the intent to defraud using the U.S. Mail; (2) the equities

 6   weighed in favor of an injunction; and (3) an injunction was in the public’s interest. Nine of the

 7   original defendants have since stipulated to the entry of final orders, which this Court entered.

 8   (See Dkt. Nos. 32-35.) The remaining eleven defendants—Advanced Allocation Systems, Inc.;

 9   Distribution Reporting Center, Inc.; Funding Managers, Inc.; Global Data Funding, Inc.;

10   Marketing Image Direct, Inc.; North American Disbursement Agency, Inc.; Pacific Allocation

11   Systems, Inc.; Special Money Managers, Inc.; All American Awards, Inc.; Montgomery

12   Marketing Inc. LLC; and Sean O’Connor (hereinafter “Default Defendants”)—failed to file an

13   answer or otherwise defend this action, and the Clerk entered a default against each of them on

14   July 17, 2018. (See Dkt. No. 45.)

15           Plaintiff filed a Motion for Entry of Default Judgment and Order for Permanent

16   Injunction and Other Equitable Relief against the Default Defendants. Having considered the

17   motion and memorandum filed in support, declaration, and entire record in this matter, the

18   United States’ motion is hereby GRANTED, AND IT IS HEREBY ADJUDGED,

19   ORDERED, AND DECREED as follows:

20                                               FINDINGS

21           1.      The Complaint alleges that defendants violated, are violating, or are about to

22   violate 18 U.S.C. §§ 1341 and 1349 by executing schemes and artifices to defraud or for

23   obtaining money or property my means of false or fraudulent representations with the intent to

24   defraud, and, in so doing, use the United States Mail. The Complaint seeks injunctive and other

25   equitable relief.

26           2.      This Court has subject matter jurisdiction over this matter under
                                                                                 to 18 U.S.C.
                                                                                       18 USC§ §1345
                                                                                                 1345

27   and 28 U.S.C. §§ 1331 and 1345.

28

                                                      2
          Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 3 of 14



 1           3.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1391(c)

 2   because Default Defendants reside in this District, transact business in this District, and because

 3   Default Defendants’ actions giving rise to this case occurred in this District.

 4           4.      The Complaint states a claim upon which relief may be granted against the

 5   Default Defendants under 18 U.S.C. § 1345.

 6           5.      Default Defendants have been properly served with notice of the lawsuit.

 7           6.      Default Defendants have failed to answer or otherwise defend this action. The

 8   Clerk of the Court properly entered a default against all Default Defendants on July 17, 2018.

 9           7.      Because Default Defendants failed to file an answer, the allegations in the

10   Complaint are taken as true.

11           8.      As alleged in the Complaint, Default Defendants participated in a long-running

12   mail fraud scheme. Default Defendants are responsible for mailing, or facilitating the mailing, of

13   thousands of fraudulent solicitations that represent recipients have won a substantial prize, but

14   must pay a fee to receive the prize. The solicitations purport to be individualized notices sent by

15   legitimate entities, when in fact they are mass-produced letters sent by sham corporations.

16   Victims who send the fees receive no prizes. Default Defendants know the solicitations are

17   fraudulent, but nevertheless continued their participation. Default Defendants’ participation in

18   that scheme constitutes mail fraud in violation of 18 U.S.C. §§ 1341 and 1349.

19           9.      The Court finds that absent a permanent injunction, Default Defendants are likely

20   to resume the activities underlying the Plaintiff’s Complaint.

21           10.     Default Defendants’ history of fraudulent activity demonstrates a risk that, absent

22   a permanent injunction, they will commit future violations of federal fraud statutes. Accordingly

23   a permanent injunction constraining their future activities and ensuring they cannot reuse the

24   tools of their fraud scheme is warranted. Specifically it is in the interest of justice and the public

25   to (1) permanently ban Default Defendants from engaging in certain categories of mailings and

26   activities related to such mailings, (2) require Default Defendants to surrender copies of

27   fraudulent solicitations, as well as lists of recipients and potential recipients, and (3) provide

28   other ancillary relief.

                                                        3
          Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 4 of 14



 1                                             DEFINITIONS

 2          For the purposes of this Order, the following definitions apply:

 3          1.      “Caging Services” refers to opening mail; entering or inputting data about such

 4   mail into a database or forwarding such data; handling, forwarding, or depositing payments

 5   received in such mail, including currency, bank checks, certified checks, money orders, or credit

 6   card charge authorizations; or handling or forwarding any such mail;

 7          2.      “Covered Materials” refers to any materials that contain advertisements,

 8   solicitations, promotions, and/or any other materials:

 9               a. that represent, directly or indirectly, expressly or impliedly that the recipient has

10                  won, will win, or will receive cash, awards, or prizes;

11               b. that represent, directly or indirectly, expressly or impliedly that the recipient will

12                  receive delivery of cash, awards, or other prizes in return for payment of a fee;

13               c. that offer for sale information regarding sweepstakes or lotteries;

14               d. that represent, directly or indirectly, expressly or impliedly, that the recipient of

15                  the solicitation was specifically selected to receive the mailing based on a reason

16                  other than the fact that the recipient’s name appears on a mailing list;

17               e. that offer for a fee the following items or services:

18                       i. Wealth-Building Programs, meaning instructions, reports, or programs

19                          which provide purportedly guaranteed results or methods for making

20                          money or an item purportedly guaranteed to provide the user with luck or

21                          wealth;

22                      ii. Psychics, meaning persons (actual or fictitious) that are presented in

23                          mailed solicitations or other solicitations to consumers as having psychic,

24                          clairvoyant, or other such similar special abilities; or

25               f. that contain any other false or misleading representations.

26          3.      “Customer List(s)” refers to any compilation including personal information—

27   such as the name, address, telephone number, email address, social security number, other

28   identifying information, or data that enables access to a person’s account (including a credit

                                                       4
          Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 5 of 14



 1    card, bank account, or other financial account—that was compiled in whole or in part from

 2    individuals who have responded to any Covered Materials.

 3           4.     “Fee” refers to a payment of any kind, including but not limited to: processing

 4   fees, service fees, expediting fees, purchase fees, nominal fees, symbolic payments, gifts and

 5   gratuities.

 6           5.     “Payment Processing Services” refers to handling credit card transactions, debit

 7   card transactions, Automated Clearing House (ACH) transactions, check transactions, money

 8   orders, travelers check transactions, or cash transactions.

 9                                     PROHIBITED ACTIVITIES

10           I.     Pursuant to 18 U.S.C. § 1345 and the inherent power of this Court, Default

11   Defendants, their agents, officers, employees, and successors and all other persons and entities in

12   active concert or participation with them are permanently enjoined from:

13           A.     committing mail fraud as defined by 18 U.S.C. §§ 1341 and 1349;

14           B.     using the United States mail, or causing others to use the United States mail, to

15                  distribute any Covered Materials;

16           C.     printing, or causing others to print, any Covered Materials that will be distributed

17                  through the United States mail;

18           D.     receiving, handling, opening, or forwarding any correspondence transmitted

19                  through the United States mail that responds, by sending payment or otherwise, to

20                  any Covered Materials;

21           E.     disclosing, using, benefitting from, selling, offering for sale, leasing, renting,

22                  brokering or licensing any Customer Lists;

23           F.     disclosing, using, benefitting from, selling, offering for sale, leasing, renting,

24                  brokering or licensing any lists compiled from or consisting in whole or in part of

25                  United States residents where such lists will be used to address any Covered

26                  Materials;

27           G.     compiling Customer Lists;

28

                                                       5
          Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 6 of 14



 1          H.      performing, or causing others to perform, Caging Services on correspondence

 2                  transmitted through the United States mail in response to any Covered Materials;

 3          I.      performing, or causing others to perform, Payment Processing Services for

 4                  payments received from U.S. residents in response to any Covered Materials; or

 5          J.      acting as a consultant (whether paid or unpaid) for any person engaged in any of

 6                  the conduct described in Subparagraph I(A)-(I), above; or

 7          K.      destroying, deleting, removing, or transferring any and all business, financial,

 8                  accounting, and other records concerning their operations and the operations of

 9                  any other entity that is owned or controlled in whole or in part by any Default

10                  Defendant, with the proviso that Default Defendants may destroy, delete, remove,

11                  or transfer records covered by the subparagraph in order to comply with the law

12                  or other court orders, and may destroy, delete, remove, or transfer Customer Lists

13                  and Covered Materials in order to comply with Paragraph II of this Order.

14                RETENTION OF CUSTOMER LISTS AND COVERED MATERIALS

15          II.     Within fourteen (14) days of entry of this Order, the Default Defendants are

16   ordered to provide to the United States (1) any Customer Lists and (2) any Covered Materials

17   that are currently in their possession, custody or control. Within fourteen (14) days of entry of

18   this Order, Default Defendants shall also direct any third parties that are in custody of Default

19   Defendants’ Customer Lists and Covered Materials to provide all copies of such materials to the

20   United States and not to retain any copies of such materials in the third party’s possession,

21   custody or control, provided however that these third parties may also provide a copy of such

22   Customer Lists and Covered Materials to their own retained counsel. Within twenty-eight (28)

23   days of entry of this Order, Default Defendants shall provide the United States a certification in

24   the form attached here as Exhibit A, sworn under penalty of perjury before a local notary,

25   detailing what materials, if any, were provided the United States in this matter, and certifying

26   that Default Defendants no longer have in their possession any such materials.

27

28

                                                      6
          Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 7 of 14



 1                                    NOTICE TO THIRD PARTIES

 2           III.    Within fourteen (14) days of entry of this Order, Default Defendants shall provide

 3   copies of this Order to all direct mailers, graphic designers/artists, list brokers,

 4   printer/distributors, mailing houses, caging services, and/or payment processors with which they

 5   reasonably have determined they done business at any time with respect to any Covered

 6   Materials distributed through the United States mail. Within twenty-eight (28) days of entry of

 7   this Order, Default Defendants shall provide proof of such notice to the United States, including

 8   the name and addresses of the entities and/or individuals to whom the notice was sent, how the

 9   notice was sent, when the notice was sent, and a copy of the notice.

10                                 AUTHORIZATION TO OPEN MAIL

11           IV.     The United States Postal Inspection Service is authorized to open any and all

12   United States Mail that was detained pursuant to any order of this Court and any mail responsive

13   to Covered Materials in its possession, custody, or control. The United States Postal Inspection

14   Service shall return any currency, bearer instruments (including but not limited to money orders

15   and travelers checks), and any personal effects that can be positively identified with its sender

16   contained in any mail opened pursuant to this paragraph. This return shall include a letter

17   notifying the sender of the disposition of this matter, attached here as Exhibit B. The United

18   States Postal Inspection Service is authorized to destroy any and all remaining detained mail

19   (including but not limited to envelopes, order forms, correspondence, personal checks, and

20   payment card information (PCI)).

21                                   ORDER ACKNOWLEDGEMENT

22           V.      Within five (5) days after entry of this Order, the Default Defendants are ordered

23   to submit to the United States a written acknowledgement of this Order sworn under penalty of

24   perjury.

25                  PROCEDURE FOR SUBMISSIONS TO THE UNITED STATES

26           VI.     Unless otherwise directed by a representative of the Consumer Protection Branch,

27   Civil Division, Department of Justice, in writing, all submissions to the United States must be

28   sent via overnight delivery with signatures required upon recipient to the following address:

                                                        7
          Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 8 of 14



 1   Director, Consumer Protection Branch, United States Department of Justice, 450 Fifth Street,

 2   NW, Suite 6400 South, Washington, D.C. 20001. The submission must include a cover letter

 3   with a subject line of “United States v. Kern, et al., 18-cv-283 (D. Nev.).”

 4                                 RETENTION OF JURISDICTION

 5          VII.    This Court retains jurisdiction over this matter for construction, modification, or

 6   enforcement of this Order.

 7
                                          CONCLUSION
 8

 9        Accordingly, IT IS HEREBY ORDERED that IT    theISUnited States' Motion for Entry of
                                                             SO ORDERED
      Default Judgment and Order for permanent Injunction and Other Equitable Relief [ ECF
10    Nos. 46, 48] is GRANTED. The Clerk of Court is directed to ENTER this Default
      Judgment and Order for Permanent Injunction and CLOSE THIS CASE.
11

12                                                        UNITED STATES DISTRICT JUDGE
                                                      _________________________________
13                                                    U.S. District Judge Jennifer A. Dorsey
                                                      Dated: November 7, 2018
14                                                        DATED:
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      8
Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 9 of 14




                         Exhibit A
    Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 10 of 14



                                          Certification

I, ______________________, hereby declare as follows:

        Pursuant to Paragraph II of the 'HIDXOW-XGJPHQWDQG2UGHUIRU3HUPDQHQW,QMXQFWLRQ
entered on _____________, 2018 (the “'HIDXOW-XGJPHQWDQG2UGHU”) in United States v. Kern, et
al., 2:18-cv-000283-JAD-PAL (D. Nev.)

I certify as follows (check all that apply):


_____ No Lists or Covered Materials in Possession or Control. As of the date of the
'HIDXOW -XGJPHQW DQG 2UGHU, I did not have in my possession or control any Covered
Materials, as defined in the 'HIDXOW-XGJPHQWDQG2UGHU, or any Customer Lists, as defined in
the 'HIDXOW-XGJPHQWDQG2UGHU.

_____ Lists DQG &RYHUHG 0DWHULDOV Provided to WKH 8QLWHG 6WDWHV. Pursuant to the
'HIDXOW -XGJPHQW DQG 2UGHU, I have provided to WKH 8QLWHG 6WDWHV all Covered Materials
and Customer Lists. The materials provided are as follows:
 Materials                                                Counsel Name, Address,   Date
 (describe)                                               and Point of Contact     Provided




(Attach additional sheets if necessary)

                                    [Continued on next page]




                                               1 of 3
    Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 11 of 14



_____ Requests to Third Parties. On the dates and in the manner listed below, I instructed
the individuals identified below to provide to the United States all Covered Materials
and Customer Lists, to the extent such individual has or had any such lists in his or her
possession, and not to retain copies of any such materials or lists. I indicate below whether the
individual, as of the date of this certification, has confirmed that he or she has complied
with this directive and the date of such confirmation.

      Name of Third Party
   (name of corporate entity, if
     applicable, and address)      Communication of Instruction              Response
 Name of entity/individual         Date:                          Ƒ Confirmed lists and Covered
 contacted:                                                       Materials destroyed

 Address:                          Manner (e.g., phone, mail,     Name of individual responding:
                                   email):
                                                                  Date of confirmation:

                                                                  Manner communicated (e.g.,
                                                                  phone, mail, email):

                                                                                or

                                                                  Ƒ No response received within
                                                                  five business days

 Name of entity/individual         Date:                          Ƒ Confirmed lists and Covered
 contacted:                                                       Materials destroyed

 Address:                          Manner (e.g., phone, mail,     Name of individual responding:
                                   email):
                                                                  Date of confirmation:

                                                                  Manner communicated (e.g.,
                                                                  phone email):

                                                                               or

                                                                  Ƒ No response received within
                                                                  five business days


(Attach additional sheets if necessary)




                                               2 of 3
    Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 12 of 14



I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct.


Dated _________, and executed at __________.


______________________
Signature

______________________
Typed or Printed Name and Title




State of [STATE]      )
                      ) ss.:
County of [XXX]       )


On the _____ day of _________ in the year 2018, before me, the undersigned notary public,
personally appeared _________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in his/her capacity,
and that by his/her signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.



Notary Public/State of [STATE][




                                             3 of 3
Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 13 of 14




                         Exhibit B
      Case 2:18-cv-00283-JAD-PAL Document 49-1 Filed 09/17/18 Page 14 of 14




         UNITED STATES POSTAL INSPECTION SERVICE

         DOJ MAIL FRAUD TEAM

[Date]


First Name, Last Name
Address 1
Address 2
City, State Zip

Re:      United States of America v. Kern, et al.
         Civil Case No: 2:18-cv-000283-JAD-PAL

Dear Sir/Madam:

We are writing you because you previously mailed [merge field—money/bearer
instrument/personal item and specific amount of remission] in response to a letter claiming
you were entitled to receive a cash prize. We are returning your [merge field—money/bearer
instrument/personal item and specific amount of remission].

The United States Department of Justice (DOJ) has filed civil charges against Patricia Kern;
Advanced Allocation System, Inc.; Distribution Reporting Center, Inc.; Global Data Funding,
Inc.; Marketing Image Direct, Inc.; Montgomery Marketing, Inc. LLC.; North American
Disbursement Agency, Inc.; Pacific Allocation Systems, Inc.; Special Money Managers, Inc.; All
American Awards, Inc.; Golden Products Service, Inc.; Edgar Del Rio; NSD Products, Inc.; Sean
O’Connor; Epifanio Castro; New Generation Graphics, Inc.; Andrea Burrow; Stephen Fennell;
and Neptune Data Services, Inc. The case, filed in the District of Nevada, alleged that the
defendants conducted a scheme to defraud consumers through the mail. Specifically, DOJ
alleged that the defendants solicited payments from consumers by sending letters representing
that the recipient was entitled to receive a large cash prize or other valuable prize in return for a
payment in the range of $20 to $30. DOJ alleged that these representations were fraudulent
and that consumers who sent in payments did not receive the promised cash or prizes. The
letters were sent in the names of multiple different companies and individuals.

On February 20, 2018, the United States District Court made a determination that DOJ could
likely succeed in proving that defendants were engaging in a fraudulent scheme.
On _______ 2018, the District Court entered a permanent injunction against the defendants,
prohibiting them from mailing advertisements representing that a consumer is entitled to receive
a prize in return for a payment. This injunction also requires the U.S. Postal Inspection Service
to return to consumers any currency or bearer instruments (such as money orders or travelers
checks). Enclosed, please find the [merge field—money/bearer instrument and specific
amount of remission] that was able to be identified as belonging specifically to you.

Should you have any questions about this notice, please contact Sabrina Holmes with the U.S.
Postal Inspection Service at (202) 616-5634. For more information, visit [insert URL for press
release website.]




PO Box 7404
Washington, DC 20044-7404
